Matter of Chanize L.B. v Lamont K.B. (2015 NY Slip Op 07535)





Matter of Chanize L.B. v Lamont K.B.


2015 NY Slip Op 07535


Decided on October 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 15, 2015

Acosta, J.P., Renwick, Moskowitz, Manzanet-Daniels, JJ.


15788

[*1] In re Chanize L. B., Petitioner-Appellant,
vLamont K. B., Respondent-Respondent.


Larry S. Bachner, Jamaica, for appellant.
James M. Branden, New York, for respondent.

Appeal from order, Family Court, Bronx County (Paul A. Goetz, J.), entered on or about November 20, 2012, which, to the extent appealed from as limited by the briefs, granted petitioner's objection to a support magistrate's July 2, 2012 order to the extent of remanding the issue of the parties' responsibility for unreimbursed medical expenses, unanimously dismissed, without costs.
Because the issue regarding unreimbursed medical expenses was remanded to the Support Magistrate for reconsideration,
petitioner is not an aggrieved party within the meaning of CPLR 5511 and the order appealed is not a final one (see  Family Ct Act § 439[e]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 15, 2015
CLERK